                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA


JULLEE CHAMBERLAIN,                      :

                                         :
            Plaintiff                        CIVIL ACTION NO. 3:16-1408
                                         :
            v.
                                         :        (JUDGE MANNION)
WYOMING COUNTY,
                                         :
            Defendant

                            MEMORANDUM

      On November 13, 2018, the court issued a Memorandum and Order
granting in part, and denying in part, the defendant Wyoming County’s motion
for summary judgment, pursuant to Fed.R.Civ.P. 56, with respect to all nine
claims raised by plaintiff Jullee Chamberlain.1 (Docs. 39 & 40). Remaining in
this case are the plaintiff’s disparate treatment disability discrimination claims
against the County under Section 504 of the Rehabilitation Act and under the
ADA, Counts 1and 6 of her amended complaint. Plaintiff filed a motion for
reconsideration only with respect to the court’s decision which granted
summary judgment to the County on her claims under the Family Medical
Leave Act (“FMLA”). (Doc. 42). In particular, the court granted the County’s
motion with respect to plaintiff’s FMLA claims in Counts 4 and 5 of her
amended complaint alleging interference and retaliation. The court also


      1
      The court scheduled a final pre-trial conference in this case for
February 7, 2019, and scheduled the trial to commence on March 19, 2019.
(Doc. 41).
denied as moot the County’s motion with respect to the issue of damages
under the FMLA.
      The plaintiff’s motion has been briefed.2 For the following reasons, the
plaintiff’s motion for reconsideration will be DENIED.


I.    STANDARD OF REVIEW
      A motion for reconsideration may be used to seek remediation for

manifest errors of law or fact or to present newly discovered evidence which,

if previously discovered, might have affected the court’s decision. United

States el rel. Schumann v. Astrazeneca Pharmaceuticals, L.P., 769 F.3d 837,

848 (3d Cir. 2014) (citing Max’s Seafood Café v. Quineros, 176 F.3d 669, 677

(3d Cir. 1999)); Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985).

A party seeking reconsideration must demonstrate at least one of the

following grounds: (1) an intervening change in the controlling law; (2) the

availability of new evidence that was not available when the court granted the

motion; or (3) the need to correct a clear error of law or fact or to prevent

manifest injustice. Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010);

Max’s Seafood Café, 176 F.3d at 677 (citing North River Ins. Co. v. CIGNA

Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)). However, “[b]ecause

federal courts have a strong interest in the finality of judgments, motions for

      2
      Since the full procedural history of this case as well as the facts were
stated in the court’s November 13, 2018 Memorandum, they shall not be
repeated herein.

                                      2
reconsideration should be granted sparingly.” Continental Casualty Co. v.

Diversified Indus. Inc., 884 F. Supp. 937, 943 (E.D. Pa. 1995).

      Reconsideration is generally appropriate in instances where the court

has “misunderstood a party, or has made a decision outside the adversarial

issues presented to the [c]ourt by the parties, or has made an error not of

reasoning, but of apprehension.” York Int’l Corp. v. Liberty Mut. Ins. Co., 140

F. Supp. 3d 357, 360–61 (3d Cir. 2015) (quoting Rohrbach v. AT & T Nassau

Metals Corp., 902 F. Supp. 523, 527 (M.D. Pa. 1995)). It may not be used as

a means to reargue unsuccessful theories that were presented to the court in

the context of the matter previously decided “or as an attempt to relitigate a

point of disagreement between the [c]ourt and the litigant.” Id. at 361 (quoting

Ogden v. Keystone Residence, 226 F. Supp. 2d 588, 606 (M.D. Pa. 2002)).

The “motion will not be granted merely because a party is dissatisfied with the

court’s ruling, nor will a court consider repetitive arguments that were

previously asserted and considered.” Frazier v. SCI Med. Dispensary Doctor

+ 2 Staff Members, No. 1:07-194, 2009 WL 136724, at *2 (M.D. Pa. Jan. 16,

2009) (collecting cases).



II.   DISCUSSION

      Plaintiff seeks the court to reconsider its November 13, 2018 Order and

allow her FMLA interference and retaliation claims in Counts 4 and 5 to

proceed to trial.


                                       3
      Plaintiff contends that even though there is no dispute that she did not

request FMLA leave regarding her May 27-30, 2014 and her June 26 and 27

2014 hospitalizations, the court misapprehended the notice requirements of

the FMLA since the County’s internal procedures regarding FMLA leave,

namely that an employee had to use all of her vacation, personal and sick

time before requesting FMLA leave, were inconsistent with the requirements

of the Act. Plaintiff states that only after the employee used up all of their time

would the County provide the employee with FMLA documents and

paperwork. As such, plaintiff states that “[the County’s] internal policy of

withholding notice of FMLA rights and access to FMLA protections until an

eligible employee has exhausted other forms of leave violates the FMLA.”

Plaintiff then states that even though “the FMLA requires an employer to take

affirmative action upon receiving notice of an employee leave that may be

FMLA qualified,” the County, based on its internal policies, “took no action

until and unless an employee submitted a written request for FMLA leave- and

did not make that process available until and unless the employee had

exhausted all available sick, vacation and other leave.” As such, plaintiff

states that the issue as to whether she invoked the protections of the FMLA

is not whether she requested FMLA leave but whether she provided the

County with sufficient notice of her need for FMLA leave.

      Thus, plaintiff contends that despite the fact that she did not submit

requests for FMLA leave regarding her May 2014 and June 2014


                                        4
hospitalizations, she “provided enough information regarding her May and

June 2017 (sic) [2014] hospitalization leaves such that [the County] had

knowledge that those leaves may be for FMLA qualifying reasons, and so

invoked her rights under the FMLA.” She argues that the County was obliged

to notify her of her FMLA rights during her hospitalizations and to inquire

whether she sought to use FMLA leave, and to provide her with the required

paperwork and notices. She states that the failure of the County to do so, if

that failure led to her loss of FMLA protections, constitutes an unlawful

interference with her FMLA rights. She further states that she was not

required to submit a written application for FMLA leave to invoke her rights

and that even if she was, she could not request FMLA leave under the

County’s policies until she used up all of her other leave. Plaintiff also points

out that she testified she did not apply for FMLA leave with respect to her May

and June 2014 hospitalizations since she still had sick leave available and the

County’s policy was that she could only apply for FMLA leave when she was

out of her other leave available.

      Additionally, plaintiff argues that her FMLA retaliation claims should

have been allowed to proceed in large part based on the temporal proximity

between her May 2014 hospitalization and the June 20, 2014 complaint letter

about her and, between her June 2014 hospitalization and her July 8, 2014

termination. She also states that based on her Declaration there was

sufficient evidence to show that the County was aware of her June 2014


                                       5
hospitalization even though the County’s Rule 30(b)(6) designee, Henry, was

not aware of it.

      The court will first address the plaintiff’s request for reconsideration

regarding her FMLA retaliation claims. Plaintiff initially states that the court

erred since she raised her FMLA retaliation claims for both her May and June

2014 hospitalizations and not just her May hospitalization as the court stated

in its prior decision. The County points out, “[t]he fact that [plaintiff] never took

FMLA covered leave in June 2014, forecloses any [retaliation] claim under the

Act.” Further, as discussed in the previous memorandum and below, plaintiff

did not provide the County with sufficient notice that she was seeking FMLA

leave for her June 2014 hospitalization. Even though plaintiff argues that the

County was obliged to notify her of her FMLA rights during her

hospitalizations, since she previously had applied for FMLA leave with the

County and received it she was aware of her FMLA rights and how to request

leave under the FMLA.

      As to plaintiff’s FMLA retaliation claim regarding her May 2014

hospitalization, as the court found in its prior memorandum, plaintiff failed to

present sufficient evidence that she invoked her right to FMLA-qualifying

leave for this hospitalization. “To succeed on an FMLA retaliation claim, a

plaintiff must show that ‘(1) she invoked her right to FMLA-qualifying leave, (2)

she suffered an adverse employment decision, and (3) the adverse action

was causally related to her invocation of rights.’” Ross v. Gilhuly, 755 F.3d


                                         6
185, 193 (3d Cir. 2014) (citing Lichtenstein, 691 F.3d at 302). Before taking

leave, an employee must give their employer adequate notice about their

need to take FMLA leave and “state a qualifying reason for the needed leave.”

29 C.F.R. §825.301(b); see also Hansler v. Lehigh Valley Hosp. Network, 798

F.3d 149, 153 (3d Cir. 2015). Although an employee does not need to

specifically and expressly request leave under the FMLA to qualify for

protection, 29 C.F.R. §825.301(b), the employee does have to provide some

notice to make the employer aware that the employee needs FMLA-qualifying

leave and how long that leave will be. Id. §825.302(c). In determining whether

the employee’s notice to her employer was adequate, consideration must be

given to “how the information conveyed to the employer is reasonably

interpreted.” Sarnowski v. Air Brooke Limousine, Inc., 510 F.3d 398, 402 (3d

Cir. 2007).

      As discussed below, the court finds that there is insufficient evidence

to show that plaintiff provided the County with reasonably adequate notice to

make it aware that she was seeking FMLA leave for her May 2014 and June

2014 hospitalizations, particularly since she successfully requested FMLA

leave in the past and, was well-aware of how to request such leave and how

to give the County notice that she was asserting her rights to leave under the

FMLA. As the court stated in its prior memorandum, the plaintiff had

previously requested FMLA during her employment with the County starting

in September of 2002, and she was not denied FMLA leave when she


                                      7
requested it. It is also clear from these undisputed facts that the County had

provided plaintiff with notice about the FMLA and that plaintiff knew how to

make the County aware that she was taking FMLA qualifying leave.

      As such, the court finds that the plaintiff failed to prove that she invoked

her right to FMLA-qualifying leave for her May 2014 and June 2014

hospitalizations. Thus, the County was entitled to summary judgment as to the

plaintiff’s FMLA retaliation claims regarding both her May 2014 and June 2014

hospitalizations.

      Next, plaintiff contends that the court erred in granting the County

summary judgment on her FMLA interference claims regarding her May 2014

and June 2014 hospitalizations. In order to establish a valid claim of

interference, the employee must establish that: (1) she was an eligible

employee under the FMLA; (2) the defendant was an employer subject to the

FMLA’s requirements; (3) the plaintiff was entitled to FMLA leave; (4) the

plaintiff gave notice to the defendant of her intention to take FMLA leave; and

(5) the plaintiff was denied benefits to which she was entitled under the FMLA.

Capps v. Mondelez Global, LLC, 847 F.3d 144, 155 (3d Cir. 2017).

      As plaintiff states in her reply brief, the record shows that she testified

in her deposition about her June 2014 hospitalization. The record also shows

that plaintiff missed two days of work during her June 2014 hospitalization but

it was not listed as sick leave. However, the court found that prior to plaintiff’s

leave for June 26 and 27, 2014, the record indicated that plaintiff requested


                                        8
FMLA leave in writing, that she knew how to request FMLA leave and, that

plaintiff admitted that she did not apply for FMLA leave for her June 2014

hospitalization. Plaintiff contends, in part, that she did not have time to

request FMLA leave for her June 2014 hospitalization since she was

terminated soon thereafter. The court finds that plaintiff had ample time to

amend her leave prior to her July 8, 2014 termination and to request, either

in writing or verbally, FMLA leave regarding her June 2014 hospitalization but

she did not do so. Although plaintiff averred in her Declaration that she

notified the County of her June 2014 hospitalization, there is insufficient

evidence that plaintiff provided the County with reasonably adequate notice

that she was seeking FMLA leave for this hospitalization. Further, the County

states that “[t]he fact that [plaintiff] never took FMLA covered leave in June

2014, forecloses any claim under the Act.” No doubt that “Plaintiff cannot

maintain an interference claim unless she was actually denied FMLA

benefits.” Sowell v. Kelly Services, Inc., 139 F.Supp.3d 684, 692 (E.D.Pa.

2015) (citing Callison v. City of Philadelphia, 430 F.3d 117, 119 (3d Cir.

2005)).

      Thus, the court finds that plaintiff did not meet the notice requirement

under the FMLA regarding her June 2014 hospitalization. As such, plaintiff

failed to meet the fourth element of an interference claim for her June 2014

hospitalization since there was no evidence that she gave the County

sufficient notice of her intention to take FMLA leave for her June 2014


                                      9
hospitalization. Since, the plaintiff failed to produce sufficient evidence that

she gave the County notice of her intention to take FMLA leave and was

denied FMLA leave regarding her June 2014 hospitalization, the County was

entitled to summary judgment on plaintiff’s FMLA interference claim with

respect to this hospitalization.

      The court now considers plaintiff’s FMLA interference claim regarding

her May 2014 hospitalization. As the court stated in its prior memorandum:

      Plaintiff was hospitalized from May 27 through May 30, 2014 and
      the County was aware of it. The parties do not dispute that this
      hospitalization was FMLA protected. The County listed plaintiff’s
      leave for these days as “sick leave” in its Stop Loss Claim Form.
      However, there is no indication in the record that plaintiff
      submitted a written request for FMLA leave regarding her May 27
      through May 30, 2014 hospitalization.

      As to her May 2014 hospitalization, plaintiff contends that the County’s

policy requiring her to exhaust all of her personal, sick and vacation time

before she could request FMLA leave interfered with her rights under the

FMLA. In Clark v. Philadelphia Housing Authority, 701 Fed.Appx. 113, 117

(3d Cir. 2017), the Third Circuit considered a similar contention. In Clark, the

plaintiff based her FMLA interference claim on her contention that she was

required to use one week of her accrued sick leave because her employer

failed to offer her FMLA leave. The Third Circuit in Clark, affirmed the district

court’s dismissal of the plaintiff’s claim with prejudice and, stated that “the

FMLA provides that ‘[a]n eligible employee may elect, or an employer may

require the employee, to substitute any of the accrued paid vacation leave,

                                       10
personal leave, or medical or sick leave of the employee for leave provided.”

Id. (citing 29 U.S.C. §2612(d)(2)(B)). Also, as in Clark, plaintiff Chamberlain

did not present any evidence that she was not able to take FMLA leave after

she used her accrued time. In fact, Gaylord testified that once plaintiff used

her accrued time, she could request FMLA leave, if appropriate. (Doc. 43-1).

       Moreover, the court finds that there is not a triable issue of fact as to

whether plaintiff provided adequate notice to the County that she intended to

take FMLA leave for her May 2014 hospitalization. As such, plaintiff cannot

maintain her interference claim with respect to her May 2014 hospitalization

because the evidence shows that the County was not made aware that

plaintiff was taking FMLA qualifying leave. Thus, the County was entitled to

summary judgment on plaintiff’s FMLA interference claim with respect to her

May 2014 hospitalization.



III.   CONCLUSION

       For the foregoing reasons, the plaintiff’s motion for reconsideration,

(Doc. 42), will be DENIED. The court’s November 13, 2018 Order, (Doc. 40),

granting the County’s motion for summary judgment with respect to plaintiff's

FMLA claims in Counts 4 and 5 of her amended complaint alleging

interference and retaliation will not be disturbed.




                                       11
          A separate order shall issue.



                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge




Dated: January 4, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2016 MEMORANDA\16-1408-02.wpd




                                                                  12
